Citation Nr: 1117213	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-45 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  An unappealed September 1983 RO rating decision denied a claim of service connection for right knee disability on the basis that a chronic right knee disability was not shown to have been incurred in or aggravated by active service.

2.  Evidence of record since the RO's September 1983 rating decision is new and material as it includes lay witness observations of the Veteran injuring his right knee during combat, lay report of chronic right knee symptomatology since service, and a medical history of meniscus and ligament repair in 1951 prior to an additional knee injury in 1983.

3.  The Veteran injured his right knee during combat which resulted in meniscus and ligament repair in 1951.



CONCLUSIONS OF LAW

1.  The September 1983 RO rating decision, that denied a claim of service connection for right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 1983 RO rating decision that denied a claim of service connection for right knee disability; that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right knee disability.  The RO has adjudicated the claim on the merits having determined that the Veteran has submitted new and material evidence sufficient to reopen a prior final denial of this claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The record reflects that, in September 1983, the RO denied a claim of service connection for right knee disability on the basis that a chronic right knee disability was not shown to have been incurred in or aggravated by active service.  The Veteran, who was provided notice of this decision and his appellate rights by letter dated September 7, 1983, did not timely appeal this decision.  See 38 C.F.R. § 20.302 (a) (a notice of disagreement must filed within one year from the date of notice of decision).  That decision, therefore, is final.  38 U.S.C.A. §§ 7104, 7105.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran filed a claim to reopen in August 1987, but he withdrew the claim in December 1987 prior to RO adjudication.

The Veteran filed the claim to reopen currently on appeal in January 2009.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as arthritis, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A combat veteran's assertions of an injury or disease incurred during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b).  In essence, the provisions of 38 U.S.C.A. § 1154(b) aid a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, this provision does not establish a presumption of service connection.  Id.  Rather, a veteran must still establish his or her claim by competent evidence tending to show a current disability and a nexus between that disability and the presumed in service event.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Unfortunately, the Veteran's service records from the 1940's are lost or missing.  In such a situation, VA has a heightened obligation "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Evidence of record in September 1983 included the Veteran's original Application for Compensation (VA Form 21-526) received in July 1983.  At this time, the Veteran described first injuring his right knee in May or June 1945, after jumping off the back of a tank and landing awkwardly on the ground.  He reported treatment for a painful and swollen right knee at the Combat Field Medical Unit while attached to Company A, 5th Tank Battalion, 16th Armored Division of the 3rd Army (hereinafter 16th Armored Division).  He further reported stateside treatment at Fort Campbell, Kentucky in October 1945.

Additional information included the Veteran's report of being crippled and hobbling on his right knee following service until being operated on by a civilian physician in 1952.  He listed J.C. of Billings, MT, and R.W. of Sissonville, WV., as witnesses to the right knee injury in service.

The pertinent available medical evidence was limited to a one page VA Hospital Summary reflecting that the Veteran underwent arthroscopy and debridement of the right knee joint in June 1983.  The Veteran was reported as injuring his right knee several days prior after a horse fell on him.

Evidence of record since the RO's September 1983 rating decision includes the Veteran's allegations that his initial right knee injury occurred during combat, affidavits from J.C. and R.W. (dated in February 1987 and September 1988) alleging that they personally witnessed the Veteran injure his right knee while engaged in combat with the enemy, and additional medical records documenting the Veteran as having a medical history of meniscus and ligament repair in 1951 (prior to an additional knee injury in 1983).  

The Board finds that the above mentioned evidence, when presumed true, constitutes new and material evidence as it provides previously unconsidered allegations that the right knee injury occurred during combat, previously unconsidered witness observations corroborating the claimed right knee injury, and medical records documenting a history of right knee surgery prior to the right knee injury in 1983.  The claim, therefore, is reopened.

The Board notes that, in the April 2010 Supplemental Statement of the Case, the RO held that the Veteran has submitted new and material evidence sufficient to reopen the claim and denied the claim on the merits.  As such, and given the ultimate disposition of this claim, the Board finds that no prejudice accrues to the Veteran in Board adjudication of this claim at this time.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board first addresses the issue of whether the Veteran is a "combat veteran" for purposes of this claim, as such a determination significantly alters the burden of proof in this case.  The Veteran and his fellow soldiers allege that the right knee injury occurred while engaged in combat with the enemy in Germany in the Spring of 1945.  The Veteran was reportedly assigned to Company A, 5th Tank Battalion, 16th Armored Division, 3rd Army.

As indicated above, the Veteran's service records are unavailable.  However, the Veteran has presented a Certified Copy of his Honorable Discharge reflecting his military occupational specialty (MOS) as a "GUN COMMANDER 610" who served in the "CENTRAL EUROPE" campaign.  He arrived in the European Theatre of Operations (ETO) on February 16, 1945 and arrived back in the United States on August 6, 1945.

The Veteran describes his assignment with the 16th Armored Division as beginning in January 1945 when being shipped overseas, having served in combat on its way through Nuremburg, Germany to the eventual destination of Pilsen, Czechoslovakia.

The RO has not conducted any further development to determine the Veteran's combat status.  The Board, in an effort to assist this Veteran of advancing age, has conducted its own research into this matter.  Notably, credible and reliable historical information obtained from the Internet (attached to the record) indeed reflects that the 16th Armored Division arrived in France in February 1945; arrived at Nurnberg, Germany in late April; and engaged in combat during its advance to capture Pilsen, Czechoslovakia.

Overall, the allegations of the Veteran and his fellow soldiers in conjunction with the Certified Honorable Discharge Certificate and historical information concerning the 16th Armored Division during the European Campaign from February to August 1945 establish that the Veteran did, in fact, engage in combat with the enemy during his World War II service.

Based upon the witness allegations, and with application of 38 U.S.C.A. § 1154(b), the Board finds as an established fact that the Veteran injured his right knee during combat in approximately May 1945 which required field treatment due to symptomatology of pain and swelling.  The Board finds no reason to doubt the veracity of the consistent allegations by the Veteran and his witnesses.

The Board next finds that the credible evidence establishes that the Veteran's right knee symptoms of pain and swelling continued after service, ultimately resulting in right knee surgery in 1951.  Due to the passage of time, the Veteran's private medical records contemporaneous in time to service are unavailable.  However, in November 1976, the Veteran underwent right inguinal hernia repair at VA at which time he reported a history of right knee arthrotomy in 1951.  This statement, which was made many years before his filing of a claim for VA compensation benefits, is deemed a credible and reliable report of right knee treatment following service.

According to the uncontradicted testimony, the Veteran denies any history of right knee injury following service and up until the 1951 right knee surgery.  This testimony is consistent with his report of medical history to a VA clinician on June 8, 1983 wherein the Veteran reported a history of right knee swelling after twisting the knee when jumping off a tank in 1945; undergoing medial meniscectomy in 1951 due to symptomatology of instability and locking; and having a subsequent history of multiple other minor injuries prior to being stepped on by a horse several days prior.

The Board notes that the history provided by the Veteran on June 8, 1983 was also made prior to the filing of his original service connection claim and, apparently, without consideration of any potential monetary benefits.  Importantly, the Veteran appears to have made this statement spontaneously and in connection with receiving proper treatment for his right knee injury, which lends considerable credibility to the assertion.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Thus, the Board finds that the credible evidence establishes continuity of right knee symptomatology from the date of service discharge to the date of right knee surgery in 1951, absent any evidence of intercurrent injury.

However, the difficultly presented in this case concerns the extent of current disability which may be attributable to the service-connected right knee injury.  In this respect, the Veteran's records of right knee surgery in 1951 are unavailable, and the current right knee disability must clearly take into account the effects of the surgical residuals of the nonservice-connected right knee injury in 1983. 

The best evidence in this case concerning the scope of the pre-1983 right knee disability comes from VA physicians in March 1980 and June 1983 who, based upon the Veteran's specific description, indicated that the Veteran had undergone meniscus and ligament repair in 1951.  Thus, on this evidence, the Board finds that the service-connected right knee disability involved meniscus and ligament repair.  The extent of additional disability caused by the 1983 injury, to the extent it may be ascertainable, is not a necessary determination at this time.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).

In sum, the Board finds that this Veteran is a combat Veteran.  His allegations of right knee injury and symptomatology occurring during combat must be accepted as true as it is consistent with the circumstances of his type of service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  The Board next finds that the Veteran has credibly described continuity of right knee symptomatology from service discharge until 1951, wherein he underwent repair of meniscus and ligament absent any evidence of intercurrent injury.  Resolving reasonable doubt in favor of the Veteran, service connection for right knee disability, involving meniscus and ligament repair in 1951, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




ORDER

The claim of entitlement to service connection for right knee disability is reopened and granted on the merits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


